Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Amended claims 1-26 are pending.  
Previously presented rejection under 35 USC § 103 is withdrawn in view of amendments to claims.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1426, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 526, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Previously presented rejection of claims 1-26 on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9579302 and 10478415 are held in abeyance as suggested by the applicant. 

Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7 of U.S. Patent No. 10821062 in view of applicant admitted to and cited references including (see instant specification page 20 section V)  in view of DATABASE MEDLINE [Online] US NATIONAL LIBRARY OF MEDICINE (NLM), BETHESDA, MD, US; January 1993 (1993-01), KULINSKII V I ET AL: "[The radioprotective effect of GABA-tropic substances, gamma-hydroxybutyrate and piracetam].", Database accession no. NLM8469734, and DATABASE MEDLINE [Online] US NATIONAL LIBRARY OF MEDICINE (NLM), BETHESDA, MD, US; 1988, DAVEY P ET AL: "Radioprotection of rat subependymal plate with 4-OH sodium butyrate.", Database accession no. NLM3352771.  Also invoked here are Fryan article cited in Remarks filed 7/20/2020.  Further the Kulinski and Davey references invoked here are from the prosecution history of parent application No. 14440634 IDS 8/17/2015 (and therefore not provided here).  
Note: previously provided NPL references are not included in this action.  

Instant base claim 1 is drawn to                                                                                                                  

    PNG
    media_image1.png
    44
    417
    media_image1.png
    Greyscale

Claims 1, 2 and 7 of 10821062:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

That ‘animal tissue’ includes ‘skin tissue’ is admitted to by the applicant.  The active ingredients of instant claims and that of the conflicting claims are the same.  Likewise, that UV radiation includes non-ionizing radiation is within the knowledge of one of skill in the art.   As such the position taken is that the active ingredient, the target tissue and the source of damage of the conflicting claims overlap.  
Further, Abdelwahab teach that ketogenic diet acts synergistically with radiotherapy in the treatment of glioma. Abdelwahab teach that the model mice treated with both radiation therapy and the ketogenic diet do not present the tumor any longer, while those treated with radiation therapy alone do, it is obvious that the therapeutic window of radiotherapy is increases (see instant dependent claim 11).  See Results Under Abstract. 
The subject-matter of claims 1-26 is directed to the use of specific groups of compounds (ketone esters) for use in the prevention of tissue damage caused by radiation 
Further Kulinski and Davey separately the radioprotective effect of gamma-hydroxybutyrate, the above-mentioned first (ester hydrolysis) product of the elected species.  Also see applicant admitted to prior art: PgPub page 5, [0078] –[0079]:
Therefore, taking into consideration the teachings of Abdelwahab and Kulinski and Davey (as well as applicant admitted to prior art) one of skilled in the art would anticipate that ketogenic compound , to display the same therapeutic effect.  
Limitations of dependent claims are drawn to choosing source of radiation, and titrating dose, and time of administration of the active ingredients.  These are within repertoire of one of skill in the art.  Therefore is nothing unobvious in the limitations of dependent claims because, source of radiation, identifying the subject or timing of use or arriving at suitable dose, as these are within the repertoire of one of skilled in the art.  Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 
Therefore, although the claims at issue are not identical, they are not patentably distinct from each other.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.